Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claims 1 and 16 are the independent claims under consideration in this Office Action.  
	Claims 2-15 are the dependent claims under consideration in this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Referring to the claims 2-4, the scope of the claims is unclear.  Each of these claims include semicolons and it is unclear if the claims end or if there is more language intended.    
Referring to claim 5, This claim is unclear.  Is it unclear how a thickness is increased but it is less than four times the shank portion.
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

          Claims 1- 7 (including 5, as far as understood), 11 and 12 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Card (3,019,748).
          Card teaches a hook for a tufting machine.  The tufting machine includes needles 11 and 12 which move up and down into and out of a material for forming a tufted product.  Cooperative loopers 21 and cutters 34 are provided under a material support for aiding in forming the tufted product.  Card teaches hooks for forming J-cut tufts and the hooks include being formed of a single material with a tip portion 26 and an angled cutting portion and a shank portion 22 (figure 4, for example).  The hook 21 includes a working portion above the chamferless cutting edge and including a greater thickness portion 23 and 24 (figure 4, for example).  The portion with increased thickness incldues a smaller height with respect to a larger width yielding particular ratios.   
          Claims 1 11, 13, 15 and 16 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Passons et al. (3,019,748).
          Passons et al. teach a hook for a tufting machine.  The tufting machine includes needles 11 which move up and down into and out of a material for forming a tufted product.  Cooperative loopers 18 and cutters 32 are provided under a material support for aiding in forming the tufted product.  Passons et al. teach hooks for forming J-cut tufts and the hooks include a tip portion 53 and a cutting portion and a shank portion (figure 2, for example).  The hook 18 includes a working portion above the chamferless cutting edge and including a greater thickness portion 25 formed of a spring material which provides an increased thickness, relative to the thickness of the shank, for engaging the tufting yarn and controlling the amount of loop formed by the cutter. The material for increasing the thickness includes an insert with a free end 26 which is insertable into a recess 30.    
          Claims 1-5 (as far as understood), 11 and 13 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Singer (Gb 931,360 A).
          Singer teaches a hook for a tufting machine.  The tufting machine includes needles 12 which move up and down into and out of a material for forming a tufted product.  Cooperative loopers 23 and cutters 19 are provided under a material support for aiding in forming the tufted product.  Singer teaches hooks for forming J-cut tufts and the hooks include a tip portion 24 and a cutting portion and a shank portion 22 (figure 2, for example).  The hook 23 includes a working portion above the chamferless cutting edge and including a greater thickness portion 32 formed of a movable insert which is movable relative to the shank.    
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Passons et al. 
          Passons et al. disclose the invention substantially as claimed.  Passons et al. teach a hook for a tufting machine.  Passons et al. teach hooks for forming J-cut tufts and the material for increasing the thickness (see above) includes an insert with a free end 26 which is insertable into a recess 30. The insert is taught as being formed of a spring material and is taught as being capable of flexing (column 3, line 23 and column 2, line 13).  However, Passons et al. do not suggest the area covered by the insert allows flexure along the entire length of the cutting area.
          It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the looper insert of Passons et al. as including flexure along the entire length of the insert.  Providing this would allow a more consistent ability of the insert to move relative to the body of the looper at the entire cutting area.  
ALLOWABLE SUBJECT MATTER
           Claims 8-10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Watkins, Mc Cutchen and Hillenbrand et al. illustrate tufting machine included inserts or thickness adding means.  
INQUIRIES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732